NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  28-MAR-2022
                                                  08:34 AM
                                                  Dkt. 188 MO


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


          JAMES B. NUTTER & COMPANY, Plaintiff-Appellee,
                                  v.
           ELTON LAKE NAMAHOE, SR., Defendant-Appellant,
                                 and
            SECRETARY OF HOUSING AND URBAN DEVELOPMENT,
      JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
             DOE CORPORATIONS 1-10; DOE ENTITIES 1-10;
                  AND DOE GOVERNMENTAL UNITS 1-10,
                        Defendants-Appellees


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                         (CIVIL NO. 12-1-0113)

                           MEMORANDUM OPINION
          (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

             Defendant-Appellant Elton Lane Namahoe, Sr. (Namahoe)1

appeals from the April 5, 2017 Order Denying [Namahoe's Hawai#i

Rules of Civil Procedure (HRCP) Rule] 60(b) Motion for Relief

From Judgment on Findings of Fact [(FOFs)], Conclusions of Law

      1
            On November 15, 2020, Namahoe filed a Motion to Substitute a Party
pursuant to Hawai#i Rules of Appellate Procedure (HRAP) Rule 43(a) & (b)
asking this court to substitute Namahoe and William J. Rosdil, as Co-Trustees
of the [Namahoe] Reverse Mortgage Litigation Trust Agreement, dated October
19, 2020, for Namahoe (Motion to Substitute). On December 8, 2020, Nutter
filed an (untimely) Request for Judicial Notice asking this court to notice
the opposition and joinder to the opposition to Namahoe's parallel Motion to
Substitute Party filed in CAAP-17-324. The Motion to Substitute is addressed
herein.
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


[(COLs)] and Order Granting Plaintiff's Motion for Summary

Judgment and Decree of Foreclosure Against All Defendants on

Complaint (Order Denying Rule 60(b) Motion), and the June 9, 2017

Decision and Order Denying [Namahoe's] HRCP [Rule] 59(a) & (e)

Motion for Amendment/Additional Evidence/Reconsideration of

[Order Denying Rule 60(b) Motion] (Order Denying Motion for

Reconsideration), both entered by the Circuit Court of the Third

Circuit (Circuit Court).2

I.      BACKGROUND

             This appeal stems from foreclosure proceedings

involving a reverse mortgage on a home located on #Ôpe#ape#a Road,

in Kurtistown, in the County of Hawai#i (Property).             On October

19, 2009, Namahoe executed a promissory note in the maximum

principal amount of $189,000 in favor of James B. Nutter & Co.

(Nutter) and its successors and assigns (Note), along with a Home

Equity Conversion Loan Agreement (Loan Agreement) and an attached

Repair Rider to Loan Agreement (Repair Rider).3            The exhibits to

the Note indicated that the "principal limit" was $67,536.00,

        2
             The Honorable Greg K. Nakamura presided.
        3
             The Repair Rider provided, inter alia:

        I.   Lender's Promises
             A.    The Lender shall set aside $750.00 from the
                   initial Principal Limit under the Loan Agreement
                   to be used for the purpose of bringing the
                   Property up to the property standards required
                   by the Secretary by repairing:
                   The hall and carport ceiling shows evidence of water
                   stains due to roof leak[.] The Front stair rail
                   showed evidence of water rot. All to be repaired.


                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


with Namahoe receiving an "advance" of $52,462.48, with a $750.00

"line of credit" designated for repairs, and the balance of the

$67,536.00 going to closing costs and servicing fee set asides.

The Note was secured by a Home Equity Conversion Mortgage

(Reverse Mortgage), which was recorded on November 2, 2009, in

the Office of the Assistant Registrar of the Land Court of the

State of Hawai#i (Registrar).

             On March 6, 2012, Nutter filed a foreclosure complaint

and summons against Namahoe and the United States Secretary of

Housing and Urban Development (HUD)4 (Complaint), and an

accompanying lis pendens in the Circuit Court.            The Complaint

alleged that Namahoe "defaulted in the observance and performance

of the terms, covenants and conditions by failing to repair the

property as required by the [Repair Rider] in a timely manner."

The Complaint alleged further that Namahoe was given written

notice that failure to timely repair per the Repair Rider

"required immediate payment in full of all outstanding principal

and accrued interest due on the loan," and that Namahoe failed to

so pay.     Attached to the Complaint was a copy of the Note, Loan

Agreement with attached Repair Rider, and Mortgage.

             A Declaration re Attempted Service of Complaint was

filed on May 7, 2012, by Civil Process Server Robert A. Estacion

(Estacion) stating that Estacion attempted thrice to serve the


      4
             On June 28, 2012, HUD filed a disclaimer of interest in the
Property.

                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Complaint on Namahoe at the Property, but that Namahoe "could not

be located for personal service of the Complaint."

            On August 28, 2012, Nutter filed an Ex Parte Motion for

First Extension of Time to Serve Complaint (Motion to Extend

Service Time).    Counsel's attached Declaration stated that Nutter

sent out Freedom of Information Act (FOIA) requests, apparently

to the U.S. Postal Service (Post Office), for both Namahoe's post

office box and the physical address.    The Post Office returned

the FOIA request regarding the post office box and provided the

physical address.    With respect to the physical address, the FOIA

request was returned indicating "[n]o such address," presumably

indicating that the Post Office had no records concerning the

address.    The Declaration stated further that Nutter "conducted a

skip trace on [Namahoe] that returned the property address as his

current address," and that Nutter was "attempting to send

certified mail to the property address and the post office box."

Copies of the FOIA requests/responses and a LexisNexis Accurint

report, which counsel apparently referred to as the "skip trace,"

were attached to the motion.    The court granted the motion,

extending the time to serve the Complaint from September 6, 2012,

until March 6, 2013.

            On November 13, 2012, Estacion filed a Return and

Acknowledgment of Service, indicating personal service of the

Summons and Complaint on Namahoe on November 9, 2012, at the

Property.   The Acknowledgment of Service appears to contain

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Namahoe's signature, along with the date and time of "11-9-12

10:00 A.M."

          On May 20, 2013, Nutter filed a Motion for Summary

Judgment and Decree of Foreclosure Against All Defendants on

Complaint Filed March 6, 2012 (Motion for Summary Judgment).             The

motion stated, inter alia:

                [Namahoe] defaulted in the observance and performance
          of the terms, covenants and conditions by failing to repair
          the property, as required by the [Repair Rider], in a timely
          manner. A true and correct copy of the approval by [HUD]
          for immediate payment in full of all outstanding principal
          and accrued interest as required by paragraph 7(b)(iii) of
          the Note is attached hereto. . . . Written notice was given
          to [Namahoe] that because of the failure to repair the
          property as required by the [Repair Rider] in a timely
          manner [Nutter] required immediate payment in full of all
          outstanding principal and accrued interest due on the loan.
          A true and correct copy of this notice with all personal and
          confidential information redacted is attached hereto . . . .
          However, despite said notice the default was not cured and
          the loan has not been paid off. Consequently, [Nutter]
          exercised its option under the terms and covenants of the
          Note and Mortgage to declare the entire unpaid principal
          balance of the loan, together with interest immediately due
          and payable[.]

          According to the attached Certificate of Service, the

Motion for Summary Judgment and the Notice of Hearing were mailed

to Namahoe at the Property.     The Notice of Hearing stated that a

hearing would be held at 8:30 a.m. in the Circuit Court's

courtroom at 777 Kilauea Avenue, in Hilo; no hearing date was

included in the Notice of Hearing, although a date was written on

the first page of the Motion for Summary Judgment.          A November

16, 2011 Notice of Intent to Foreclose and an April 6, 2012 debt

collection notice, both attached in support of the motion,

indicated that they were mailed to Namahoe's post office box in

Hilo, rather than the Property address.

                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On June 25, 2013, a one-minute hearing was held on

Nutter's Motion for Summary Judgment, with Nutter's attorney

appearing by telephone and no other appearances noted; the motion

was granted.   On July 2, 2013, the Circuit Court entered the

[FOFs, COLs] and Order Granting [Nutter's] Motion for Summary

Judgment and Decree of Foreclosure Against All Defendants on

Complaint Filed March 6, 2012 (Order Granting Summary Judgment),

as well as a Judgment on the Order Granting Summary Judgment

(Foreclosure Judgment).

          On July 24, 2013, Foreclosure Commissioner Michael W.

Moore (Moore) filed a Motion for Leave to Waive Open Houses.             The

attached Declaration states:
                2. On July 18, 2013, I visited the subject property
          in Hawaiian Acres. . . . I knocked on the front door, but
          there was no response. . . . It appeared that someone was
          residing in the house.

                3. . . . I found Defendant Namahoe's telephone number
          in the phone book and called. Mr. Namahoe answered. He
          seemed unaware there was a foreclosure proceeding against
          him. He said he is 70 years old, has no car, so he can't
          check his post office box in Hilo where he receives his
          mail. He told me no one can take his house because he owns
          it. I explained to him it was my responsibility to sell his
          property at public auction.

                4. He became quite upset. He said he has nowhere
          else to live, no family or friends he can stay with. He
          said his income is only $700 a month, and he can barely
          afford to buy food. He told me that he would shoot the next
          person to come to his house so he could go to jail and get
          fed.

                5. Based on these circumstances, I believe Mr.
          Namahoe will not cooperate in conducting open houses of the
          property, and that any person who attempts to enter his home
          would risk injury, possibly serious injury.

(Emphasis added).




                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             Also on July 24, 2013, Moore mailed a Notice of Hearing

to Namahoe's Hilo post office box.         The Circuit Court's October

2, 2013 Order Granting Commissioner's Motion for Leave to Waive

Open Houses states that the motion "came on for hearing before

this Court on August 29, 2013, with the Commissioner present and

[Nutter] having filed a statement of no opposition . . . and no

other parties appearing."

             The Commissioner's Report on Sale of Property indicates

that the property was sold at public auction on November 13,

2013, with the highest bid being presented by Nutter.             The

attached Certificate of Service, dated November 25, 2013,

contains the following addendum:

                   NOTE: We do not have a current mailing address for
             [Namahoe]. His last known mailing address was P.O. Box
             4686, HILO HI 96721. By return mail notice dated 10/4/13,
             the U.S. Postal Service advised that Mr. Namahoe's post
             office box has been closed and they are unable to forward
             his mail.

             On February 11, 2014, the Circuit Court entered an

Order Approving Report of Commissioner, Confirming Commissioner's

Sale of Property at Public Auction, Directing Distribution of

Proceeds and for a Writ of Ejectment, along with a corresponding

Judgment, Writ of Ejectment, and Notice of Entry (Confirmation

Judgment).     A Return of Service as to Writ of Ejectment was filed

on June 23, 2014, indicating personal service on Namahoe.

             On January 3, 2017, Namahoe filed an HRCP Rule 60(b)

Motion for Relief from [Foreclosure Judgment] (Rule 60(b)

Motion).   The motion challenged the substantive basis for the

                                       7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


foreclosure, averring that Nutter was not entitled to pursue a

reverse mortgage foreclosure based upon failure to timely repair,

and further, that Namahoe made the repairs set forth in the

Repair Rider but that, although he recalled two separate

inspections of the Property by Nutter's agents, neither inspector

checked the repairs to the roof and neither indicated there was

any problem with the repairs.

          The Rule 60(b) Motion and Namahoe's attached

Declaration also challenged whether Namahoe had notice of the

foreclosure proceedings, stating, inter alia:

                7.    I do not remember the sheriff, [Estacion]
          handing me the foreclosure Complaint on November 9, 2012.
          Not [sic] do I recall signing any paper that I received the
          Complaint. I would not have understood it anyway.

                8.    My first memory about the foreclosure was a
          telephone call from an attorney who said he wanted to
          inspect my house and property because it was his job to sell
          my house at a foreclosure action. I was shocked! I did not
          know of any foreclosure. How come no one wrote me,
          telephoned me, or came to the house. I was always there
          because I had no car, very little money and only a few
          neighbors and relatives. I had to hitch rides from my house
          in remote Hawaiian Acres to shop for food and collect my
          mail at my post office box in Hilo. I was angry and upset
          and never heard again from the attorney.

          In the Rule 60(b) Motion, Namahoe further argued that

Nutter committed fraud and fraud upon the court in pursuing the

improper foreclosure, and requested the court take judicial

notice of the records and files in separate allegedly improper

foreclosure proceedings brought by Nutter against a different

defendant (Domingo Foreclosure), as well as the records and files




                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


in a separate suit brought by Namahoe and the defendant in the

Domingo Foreclosure (Wrongful Foreclosure Action).5

            Nutter opposed the Rule 60(b) Motion, arguing that:

(1) it was untimely and Namahoe failed to establish a meritorious

claim or defense; (2) Namahoe's fraud allegations were

unsupported; (3) the Foreclosure Judgment was not void; (4)

Namahoe waived all claims against Nutter related to the

foreclosure in exchange for $5,000; and (5) the Property had

already been sold to a third party.         Namahoe filed a reply to

Nutter's opposition, contesting Nutter's first four arguments.

            A hearing on the Rule 60(b) Motion was held on February

28, 2017, wherein the Circuit Court orally denied the motion.

The Circuit Court explained its ruling:
                  [T]he Court will deny the motion to the extent that
            the motion proceeds under Rule 60(b)(3), [because] the
            motion is untimely. More than one year passed between the
            time the Judgment was filed on July 2nd, 2013, and the


      5
            Pursuant to the parties' various requests herein, we take judicial
notice of the court records in these related cases, in accordance with Hawaii
Rules of Evidence (HRE) Rule 201.
            The Domingo Foreclosure action, [Nutter] v. Faustino Dasalla
Domingo [Domingo], was initiated in the Circuit Court on April 19, 2012, in
Civil No. 12-1-0226. The Circuit Court proceedings in the Domingo Foreclosure
concluded with an August 10, 2015 Amended Judgment Superceding [Judgments],
which dismissed Nutter's complaint against Domingo with prejudice and entered
a money judgment in favor of Domingo. Nutter filed an appeal in CAAP-15-
0000659; the August 10, 2015 amended judgment against Nutter and in favor of
Domingo was affirmed.
            The Wrongful Foreclosure action, [Domingo & Namahoe] v. [Nutter],
was initiated in the Circuit Court on July 5, 2016, in Civil No. 16-1-0249.
The Circuit Court proceedings in the Wrongful Foreclosure action resulted in
various orders which were certified as final pursuant to HRCP Rule 54(b).
Appeals were filed by Nutter in CAAP-17-000324 and by Domingo and Namahoe in
CAAP-XX-XXXXXXX; a cross-appeal was filed in CAAP-XX-XXXXXXX by Robert M.
Ehrhorn, Jr. and Clay Chapman Iwamura Pulice & Nervell (collectively, Clay
Chapman, the attorneys who represented Nutter in the Domingo Foreclosure, as
well as before the Circuit Court in this instant case ( i.e., Nutter's
foreclosure suit against Namahoe)). CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX were
consolidated for decision under CAAP-XX-XXXXXXX.

                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            filing of the [Rule 60(b) Motion].
                  To the extent that proceeding under Rule 60(b)(4), the
            motion is denied. If we're talking about the notice issue,
            Mr. Namahoe did not answer and provide a mailing address.
            And if you look at the note and mortgage, all notices were
            to be given by mail to that 16-2218 Opeapea Road in
            Kurtistown unless Mr. Namahoe designated otherwise. And
            there's no indication that he designated another address to
            the lender.
                  Regarding the fraud on the court type theories I'm
            going to think that that's more properly addressed in Civil
            number 16-1-249. I see that case as being that independent
            action that's mentioned under Rule 60(b). And my impression
            is that independent action is not really a 60(b) type
            motion.
                  There's still a fraud on the court type claim for
            relief by Mr. Namahoe against Clay Chapman. And Mr. Namahoe
            would have at least the opportunity to attempt to amend the
            pleadings in that case to state, let's say, clear claims for
            relief against Nutter. So that's what the Court's belief
            is.

            Namahoe's attorney asked if the court's ruling was with

prejudice, and the court replied:
                  On the (b)(3), (b)(4), I think so.
                  But the [fraud on the] court stuff [6] is still
            out there; right, in your other action. Cause you
            still have -- I think Mr. Namahoe still has a claim
            for relief against Nutter -- not Nutter -- Clay
            Chapman. And then you have the opportunity to amend.
            I'm thinking that you already have that action
            already, you know, so it's not as if you needed this
            action to address the [fraud on the] court issue[.]

            On April 5, 2017, the Circuit Court entered the Order

Denying Rule 60(b) Motion.

            On April 13, 2017, Namahoe filed an HRCP Rule 59(a) &

(e) Motion for Amendment/Additional Evidence/Reconsideration of

[Order Denying Rule 60(b) Motion] (Motion for Reconsideration).

Namahoe requested formal discovery under HRCP Rule 26, and argued

that denial of the Rule 60(b) Motion was an abuse of discretion

and contrary to clear and convincing evidence, that

      6
            The transcript reads "form of court stuff," but in context, it is
clear that the Circuit Court was referring to Namahoe's assertion that there
had been a fraud on the court.

                                      10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


reconsideration was warranted on the basis of recently-decided

supreme court opinion, Hungate v. Law Office of David B. Rosen,

139 Hawai#i 394, 391 P.3d 1 (2017).    The Motion for

Reconsideration stated further that "[i]f in fact Namahoe was

ever personally served on November 9, 2012, it was not legal or

effective service since Namahoe was in the medical care of his

daughter, Hernel Tisalona, and Bay Clinic, and incapacitated and

unable to care for himself when allegedly served on November 9,

2012."   Nutter opposed the motion.

           On June 9, 2017, the Circuit Court entered the Order

Denying Reconsideration, noting that Namahoe "did not file an

answer to the Complaint and did not otherwise appear in the

action."    Citing HRCP Rule 5(a), the court stated that Nutter

"was not required to serve [Namahoe] with court filings other

than the Complaint."   Accordingly, the court concluded that

Nutter was not required to serve Namahoe with the Motion for

Summary Judgment.   On this basis, the court found that Namahoe's

production request to obtain evidence showing that Namahoe

designated his post office box in Hilo as his mailing address

"[did] not serve a useful purpose."    Finally, the court stated

that Hungate did not provide a basis to alter or amend the Order

Denying Rule 60(b) Motion.

            Namahoe timely filed a Notice of Appeal.




                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


II.   POINTS OF ERROR

           Namahoe raises two points of error on appeal,

contending that the Circuit Court:        (1) erred in denying the Rule

60(b) Motion because (a) the Foreclosure Judgment against Namahoe

was obtained through fraud, misrepresentation, and misconduct

that prevented Namahoe from fully and fairly presenting his case

or a defense; (b) the Foreclosure Judgment was void; and (c)

fraud on the court was committed by Nutter and/or its attorneys

during the foreclosure proceeding; and (2) abused its discretion

in denying the Motion for Reconsideration.

III. APPLICABLE STANDARDS OF REVIEW

           In general,
                 [a] circuit court's decision on an HRCP Rule 60(b)
           motion is reviewed for abuse of discretion:

                 The trial court has a very large measure of discretion
                 in passing upon motions under HRCP Rule 60(b) and its
                 order will not be set aside unless we are persuaded
                 that under the circumstances of the particular case,
                 the court's refusal to set aside its order was an
                 abuse of discretion.

           Haw. Hous. Auth. v. Uyehara, 77 Hawai#i 144, 147, 883 P.2d
           65, 68 (1994) (citations omitted).

                 "The burden of establishing abuse of discretion in
           denying an HRCP Rule 60(b) motion is on the appellant, and a
           strong showing is required to establish it." Ditto v.
           McCurdy, 103 Hawai#i 153, 162, 80 P.3d 974, 983 (2003).

PennyMac Corp. v. Godinez, 148 Hawai#i 323, 327, 474 P.3d 264,

268 (2020) (brackets omitted).

           Notwithstanding this general rule, "under HRCP Rule

60(b)(4), an order is 'void only if the court that rendered it

lacked jurisdiction of either the subject matter or the parties

or otherwise acted in a manner inconsistent with due process of

                                     12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


law.'"     In re Haw. Elec. Co., 149 Hawai#i 343, 362-63, 489 P.3d

1255, 1274-75 (2021) (quoting Int'l Savings & Loan Ass'n v.

Carbonel, 93 Hawai#i 464, 473, 5 P.3d 454, 463 (App. 2000)).

Accordingly, we review denial of an HRCP Rule 60(b)(4) motion de

novo.    See id.; Cvitanovich-Dubie v. Dubie, 125 Hawai#i 128, 139,

254 P.3d 439, 450 (2011) (reviewing analogous family court rule

de novo).

             To be clear, we review denial of relief pursuant to

HRCP Rule 60(b)(6), as well as the denial of relief pursuant to

HRCP Rule 60(b)(3), under the abuse of discretion standard.       See

Godinez, 148 Hawai#i at 327, 474 P.3d at 268; Dubie, 125 Hawai#i

at 139, 146, 254 P.3d at 450, 457; Uyehara, 77 Hawai#i at 147,

883 P.2d at 68.

             "A motion made pursuant to HRCP Rule 59(e) to alter or

amend a judgment is reviewed under the abuse of discretion

standard.     An abuse of discretion occurs when the trial court

exceeds the bounds of reason of law or practice to the

substantial detriment of a party."      Omerod v. Heirs of

Kaheananui, 116 Hawai#i 239, 273, 172 P.3d 983, 1017 (2007)

(citations, quotation marks, and brackets omitted).

IV.   DISCUSSION

      A.     The HRCP Rule 60(b) Motion

             1.    HRCP Rule 60(b)(3) Relief

             Namahoe challenges the Circuit Court's denial of relief

pursuant to HRCP Rule 60(b)(3) on the ground of untimeliness.          As

                                   13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


set forth above, at the February 28, 2017 hearing on the Rule

60(b) Motion, the Circuit Court stated, in relevant part:            "[T]he

Court will deny the motion to the extent that the motion proceeds

under Rule 60(b)(3) [because] the motion is untimely.           More than

one year passed between the time the Judgment was filed on July

2nd, 2013, and the filing of the Motion for Relief."           HRCP Rule

60(b) states in relevant part:
                 On motion and upon such terms as are just, the court
          may relieve a party or a party's legal representative from a
          final judgment, order, or proceeding for the following
          reasons: . . . (3) fraud (whether heretofore denominated
          intrinsic or extrinsic), misrepresentation, or other
          misconduct of an adverse party. . . . The motion shall be
          made within a reasonable time, and for reasons (1), (2), and
          (3) not more than one year after the judgment, order, or
          proceeding was entered or taken. . . . This rule does not
          limit the power of a court to entertain an independent
          action to relieve a party from a judgment, order, or
          proceeding, or to set aside a judgment for fraud upon the
          court.

          Namahoe argued that the "final act of this case" was

when Nutter sold the Property to a third party for $70,000 on

March 26, 2016, and therefore the January 3, 2017 Rule 60(b)

Motion was timely filed under HRCP Rule 60(b)(3).          In support of

his request for relief pursuant to HRCP Rule 60(b)(3), however,

Namahoe argued that Nutter's fraud, misrepresentation, and

misconduct occurred when Nutter sought and obtained foreclosure

against Namahoe on impermissible grounds.        Namahoe sought relief

from the Foreclosure Judgment itself, which was entered on July

2, 2013, not from the sale of the Property to a third party after

the Property's sale to Nutter was confirmed.         See Bank of Am.,

N.A. v. Reyes-Toledo, 139 Hawai#i 361, 371, 390 P.3d 1248, 1258


                                    14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(2017) (stating that judgment of foreclosure is immediately

appealable) (citing HRS § 667-51(a)(1)).     Accordingly, we

conclude that the Circuit Court did not clearly err in finding

that the motion was untimely or abused its discretion when it

denied Namahoe relief under HRCP Rule 60(b)(3) based on

untimeliness.

          2.    HRCP Rule 60(b)(4) Relief

          Namahoe challenges the Circuit Court's denial of relief

pursuant to HRCP Rule 60(b)(4), which permits a court to grant

relief from a judgment that is void.    In the Rule 60(b) Motion,

Namahoe argued that the Foreclosure Judgment was void because he

was denied due process when Nutter mailed notices and "pleadings"

to the Property when Nutter knew there was no mail delivery to

the Property's address.    Namahoe's argument on appeal relies on

Moore's declaration that Namahoe seemed unaware of the

foreclosure proceedings.   Namahoe disregards Estacion's filing of

the Return and Acknowledgment of Service, indicating personal

service of the Complaint and Summons on Namahoe on November 9,

2012, at the Property.

          It is well settled that "'[i]n the sound interest of

finality, the concept of a void judgment must be narrowly

restricted.'"   Dubie, 125 Hawai#i at 141, 254 P.3d at 452

(quoting Dillingham Inv. Corp. v. Kunio Yokoyama Tr., 8 Haw. App.

226, 233, 797 P.2d 1316, 1320 (1990)).     "[A] judgment is void

only if the court that rendered it lacked jurisdiction of either


                                  15
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the subject matter or the parties or otherwise acted in a manner

inconsistent with due process of law."         In re Haw. Elec., 149

Hawai#i at 362, 489 P.3d at 1274 (citation omitted).           Due

process, in turn, requires notice reasonably calculated under the

circumstances to apprise interested parties of the action and

thus afford them an opportunity to defend.         See Calasa v.

Greenwell, 2 Haw. App. 395, 399, 633 P.2d 553, 556 (1981) (citing

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306 (1950)).

           Here, Namahoe's core argument that the Foreclosure

Judgment is void – and therefore he was entitled to relief

pursuant to HRCP Rule 60(b)(4) – asserts that he was not properly

notified of the foreclosure proceedings and therefore denied due

process.   We first consider HRCP Rule 4, as Hawai#i courts have

held that improper service of a complaint and summons is a

violation of due process and deprives a court of jurisdiction

over a defendant.    See In re Lease Cancellation of Smith, 68 Haw.

466, 471, 719 P.2d 397, 401 (1986); Wagner v. World Botanical

Gardens, Inc., 126 Hawai#i 190, 196, 268 P.3d 443, 449 (App.

2011).   HRCP Rule 4 provides, in relevant part:

           Rule 4.     PROCESS.

                 (a) Summons: Issuance. Upon the filing of the
           complaint the clerk shall forthwith issue a summons.
           Plaintiff shall deliver the complaint and summons for
           service to a person authorized to serve process. Upon
           request of the plaintiff separate or additional summons
           shall issue against any defendants.

           . . . .

                 (d) Same: Personal service. The summons and
           complaint shall be served together. The plaintiff shall


                                     16
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            furnish the person making service with such copies as
            are necessary. Service shall be made as follows:

                  (1) Upon an individual other than an infant or an
            incompetent person, (A) by delivering a copy of the summons
            and of the complaint to the individual personally or in case
            the individual cannot be found by leaving copies thereof at
            the individual's dwelling house or usual place of abode with
            some person of suitable age and discretion then residing
            therein or (B) by delivering a copy of the summons and of
            the complaint to an agent authorized by appointment or by
            law to receive service of process.

            . . . .

                  (g) Return. The person serving the process shall make
            proof of service thereof to the court promptly and in any
            event within the time during which the person served must
            respond to process. When service is made by any person
            specially appointed by the court, that a person shall make
            affidavit of such service.

            It appears from the record that Namahoe was personally

served with the Summons and Complaint in accordance with HRCP

Rule 4(a) & (d)(1)(A), and the Return and Acknowledgment of

Service was filed with the Circuit Court in accordance with HRCP

Rule (4)(g).

            As set forth in HRS § 634-22 (2016), the return of

service by an authorized process server constitutes prima facie

evidence of the events therein contained.7          See also Tropic

Builders, Ltd. v. Naval Ammunition Depot Lualualei Quarters,

Inc., 48 Haw. 306, 313, 402 P.2d 440, 445 (1965) (construing

predecessor statute).      While a party is entitled to challenge

such a prima facie showing of service of process, see id., the



      7
            The statute lists "any officer of the court or of the police force
or the sheriff, a deputy sheriff, an independent civil process server from the
department of public safety's list under section 353C-11, or any investigator
appointed and commissioned by the director of commerce and consumer affairs
pursuant to section 26-9(j)[.]" HRS § 634-22; see also HRS § 634-21 (2016)
(entitled "Service of process, by whom").

                                      17
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


statute provides that "no further proof thereof shall be required

unless either party desires to examine the sheriff, deputy

sheriff, police officer, independent civil process server, or

investigator making service, in which case the sheriff, deputy

sheriff, police officer, independent civil process server or

investigator shall be notified to appear for examination."              HRS

§ 634-22; see also SEC v. Internet Sols. for Bus. Inc., 509 F.3d

1161, 1163 (9th Cir. 2007) (holding "a signed return of service

constitutes prima facie evidence of valid service which can be

overcome only by strong and convincing evidence"); Hicklin v.

Edwards, 226 F.2d 410, 414 (8th Cir. 1955) ("The rule is settled

that the officer's return upon the summons imports verity which

can be overcome only by strong and convincing evidence."); 4B

Charles Alan Wright et al., Fed. Prac. & Proc. § 1130 (4th ed.

2015) ("return of service of the summons and the complaint is

strong evidence of the facts stated therein").

            Here, the Return and Acknowledgment of Service filed by

Estacion8 constitutes prima facie evidence that Namahoe was

served and provided notice of the foreclosure proceedings.              See

HRS § 634-22; Tropic Builders, 48 Haw. at 313, 402 P.2d at 445.

To wit, the document avers that Namahoe was personally served

with the Complaint, attached Exhibits, Foreclosure Mediation



      8
            Namahoe does not contest that Estacion is an authorized process
server within the meaning of HRS §§ 634-21 & 634-22. Estacion's filings
indicate that he is a "civil process server authorized to serve process in the
County of Hawaii" and a "Sheriff/Police officer of the State of Hawaii."

                                      18
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Notice, Foreclosure Mediation Request, and Summons at the

Property at 10:00 AM on November 9, 2012, and contains signatures

of both Estacion and Namahoe.

           Neither Namahoe nor Estacion testified at the hearing

on the Rule 60(b) Motion, and at no point did Namahoe request to

examine Estacion per HRS § 634-22.        While Namahoe's Declaration

appended to the Rule 60(b) Motion stated that he did not remember

being served with the Complaint or signing the Acknowledgment of

Service, the only other evidence offered in support of Namahoe's

argument regarding service of the Complaint and Summons was the

Commissioner's statement in his Declaration concerning the Motion

for Leave to Waive Open Houses that Namahoe "seemed unaware there

was a foreclosure proceeding against him."          These statements,

without more, do not suffice to negate the substantial evidence

that Namahoe was served and signed the Return and Acknowledgment

of Service in the manner and at the date and time therein

stated.9

           In addition, Namahoe's principal assertion in the Rule

60(b) Motion was that Nutter's mailing of notices and documents

to him at the Property in the course of the foreclosure

proceedings deprived him of notice that he was in effect being

defaulted.    As Namahoe points out, at least by the time that

Namahoe was served, Nutter was well aware that Namahoe's post


      9
            We note that the complaint filed on behalf of Namahoe in the
Domingo-Namahoe Lawsuit states: "The record reflects NAMAHOE was served and
failed to file an answer or to make an appearance."

                                     19
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


office box was the only mailing address recognized by the Post

Office, and that the Property was not a recognized mailing

address, as Nutter had relied in part on those facts when seeking

more time to serve Namahoe with the Complaint and Summons.

However, as alluded to by the Circuit Court, HRCP Rule 5,

governing Service and Filing of Pleadings and Other Papers

subsequent to the original complaint, provides that "no service

need be made on parties in default for failure to appear, except

that pleadings asserting new or additional claims for relief

against them shall be served upon them in the manner provided for

service of summons in Rule 4 of these Rules."     HRCP Rule 5(a)

(emphasis added).    The Circuit Court stated, regarding "the

notice issue, Mr. Namahoe did not answer and provide a mailing

address."    Even after Namahoe was contacted by Moore regarding

the sale of the Property, and Moore's Notice of Hearing was

mailed to Namahoe's post office box, Namahoe did not appear

before the Circuit Court, assert that he was not properly served

with the Complaint and Summons, or otherwise seek relief from the

court.

            Under the circumstances here, we conclude that the

Circuit Court did not err in denying Namahoe relief pursuant to

HRCP Rule 60(b)(4).

            3.   HRCP Rule 60(b)(6) and/or Other Relief

            Namahoe contends that, additionally and/or

alternatively, the Circuit Court abused its discretion when it


                                  20
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


denied him relief under HRCP Rule 60(b)(6).          Summarily stated,

Namahoe argues that such relief was warranted by the alleged

fraud on the court committed by Nutter and/or Clay Chapman when

they prosecuted the foreclosure claim herein against Namahoe

based on the same impermissible "repair-rider" grounds underlying

the foreclosure against Domingo in the Domingo Foreclosure.

           The Hawai#i Supreme Court has recognized competing

policy considerations generally favoring the finality of

judgments, but nevertheless permitting parties to seek relief

when a judgment has been procured through fraud.           See In Matsuura

v. E.I. du Pont de Nemours & Co., 102 Hawai#i 149, 157-58, 73

P.3d 687, 695-96 (2003).      The court explained that "a judgment or

final order should reflect the true merits of the case."            Id. at

157, 73 P.3d at 695.     In Matsuura, the supreme court reiterated

that the one-year limitation applicable to, inter alia, HRCP Rule

60(b)(3) is not applicable when the fraud was committed on the

court.   Id. at 158, 73 P.3d at 696.

           Fraud on the court applies only in "very unusual cases"

and must rise above the ordinary species of fraud and

misrepresentation.     See, e.g., Dubie, 125 Hawai#i at 144-46, 254

P.3d at 455-57; Schefke v. Reliable Collection Agency, Ltd., 96

Hawai#i 408, 431, 32 P.3d 52, 75 (2001)).         In Dubie, the supreme

court summarized the bounds of fraud-on-the-court relief pursuant

to Rule 60(b)(6):
                 This court has noted that, "[s]ince the remedy for
           fraud on the court is far reaching, it only applies to very

                                     21
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            unusual cases involving 'far more than an injury to a single
            litigant[,]' but rather, a 'corruption of the judicial
            process itself.'" Schefke v. Reliable Collection Agency,
            Ltd., 96 Hawai#i 408, 431 n.42, 32 P.3d 52, 75 n.42 (2001)
            (citation omitted) (some brackets in original); see also
            Matsuura v. E.I. du Pont de Nemours & Co., 102 Hawai #i 149,
            171, 73 P.3d 687, 709 (2003) (Acoba, J., concurring and
            dissenting) ("fraud on the court is not fraud on a party").
            It is generally accepted that fraudulent conduct such as
            perjury or non-disclosure by a party, standing alone, is
            insufficient to make out a claim for fraud on the court.
            See, e.g., Gleason v. Jandrucko, 860 F.2d 556, 559–60 (2d
            Cir. 1988) ("[N]either perjury nor nondisclosure, by itself,
            amounts to anything more than fraud involving a single
            litigant."); Lockwood v. Bowles, 46 F.R.D. 625, 632–34
            (D.D.C. 1969) ("[W]here the court or its officers are not
            involved, there is no fraud upon the court within the
            meaning of [FRCP] Rule 60(b)."); see also 12 James Wm. Moore
            et al., Moore's Federal Practice ¶ 60.21 [4][c] (3d ed.
            2010) ("Fraud on the court may not be established simply by
            showing some misconduct by one of the parties to the suit
            . . . . If fraud on the court were to be given a broad
interpretation that encompassed fraudulent misconduct between the parties, a
judgment would always remain subject to challenge, and the one-year time
limitation applicable to motions based on Rule 60(b)(3) would be
meaningless.") (footnotes omitted).
                  . . . .
                        Not any fraud connected with the presentation of
                  a case amounts to fraud on the court. It must be a
                  "direct assault on the integrity of the judicial
                  process." . . .

            Schefke, 96 Hawai#i at 431, 32 P.3d at 75 (citations
            omitted)[.]

Dubie, 125 Hawai#i at 144-45, 254 P.3d at 455-56.

            In Matsuura, the supreme court recognized the HRCP Rule

60(b) provision permitting a separate action based upon a fraud

upon a court:     "This rule does not limit the power of a court to

entertain an independent action to relieve a party from a

judgment, order, or proceeding, or to set aside a judgment for

fraud upon the court."       HRCP Rule 60(b); see Matsuura, 102

Hawai#i at 158, 73 P.3d at 696.        The court discussed the various

means available to compensate parties for litigation misconduct

and concluded that "[a]lthough both civil contempt and HRCP Rule

60(b) provide remedies to a party aggrieved by litigation

                                      22
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


misconduct, we believe that the existence of these remedies does

not oblige us to limit victims of fraud solely to these

established remedies, given the nature and effect of fraud."              Id.

at 160, 73 P.3d at 698.       The court ultimately concluded that,

notwithstanding the burdens and protracted nature of collateral

proceedings, in certain circumstances, those factors may be

outweighed by, inter alia, the objective of uncovering the truth,

the preference for judgments on the merits, and the court's duty

to discourage abusive litigation practices.           Id. at 162, 73 P.3d

at 700.

            Here, the Circuit Court was fully apprised of the

nature of Namahoe's contentions that, in more than one instance,

Nutter and/or its attorneys proceeded to foreclose on the home of

an elderly reverse mortgagor based on an alleged failure to

complete arguably minor repairs, without a legal or factual basis

for doing so.10    However, by the time Namahoe filed the Rule

60(b) Motion, the foreclosure proceedings were final and

unappealable, Namahoe had been ejected from his home, and the

Property had been purchased by Nutter and sold to a third party.

Under these circumstances, without addressing the merits of

Namahoe's fraud-on-the-court claim, the Circuit Court determined:
                  Regarding the fraud on the court type theories I'm
            going to think that that's more properly addressed in Civil
            number 16-1-249. I see that case as being that independent


      10
            In this case, although there is no declaration or other evidence
in the record of the particular repairs Namahoe allegedly failed to complete,
the sum total of the repairs specified in the Repair Rider was estimated to
cost $750 (fully fundable by moneys set aside by Nutter).

                                      23
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           action that's mentioned under Rule 60(b). And my impression
           is that independent action is not really a 60(b) type
           motion.
                 There's still a fraud on the court type claim for
           relief by Mr. Namahoe against Clay Chapman. And Mr. Namahoe
           would have at least the opportunity to attempt to amend the
           pleadings in that case to state, let's say, clear claims for
           relief against Nutter.

           The Circuit Court exercised its discretion and denied

relief under HRCP Rule 60(b) without prejudice to Namahoe seeking

appropriate relief in the separate action that had already been

filed, i.e., the Wrongful Foreclosure Action.          We conclude that

the Circuit Court did not abuse its discretion when it denied

Namahoe relief under HRCP Rule 60(b)(6) on this basis.

     B.    Namahoe's Motion for Reconsideration

           Namahoe contends that the Circuit Court abused its

discretion in denying his Motion for Reconsideration because he

provided new evidence that Nutter knowingly failed to give

Namahoe proper notice during the foreclosure proceedings and

further because a supreme court decision published during the

post-judgment proceedings supported reconsideration.

           "The purpose of a motion for reconsideration is to

allow the parties to present new evidence and/or arguments that

could not have been presented during the earlier adjudicated

motion."   Amfac, Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw.

85, 114, 839 P.2d 10, 27 (1992).          "Reconsideration is not a

device to relitigate old matters or to raise arguments or

evidence that could and should have been brought during the

earlier proceeding."     Sousaris v. Miller, 92 Hawai#i 505, 513,


                                     24
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


993 P.2d 539, 547 (2000).    A party seeking reconsideration based

on newly discovered evidence must establish that the evidence

meets the following requirements:      "(1) it must be previously

undiscovered even though due diligence was exercised; (2) it must

be admissible and credible; (3) it must be of such a material and

controlling nature as will probably change the outcome and not

merely cumulative or tending only to impeach or contradict a

witness."    Kawamata Farms, Inc. v. United Agri Products, 86

Hawai#i 214, 259, 948 P.2d 1055, 1100 (1997) (emphasis in

original) (citations omitted).

            The record reveals that many of Namahoe's arguments on

reconsideration concerning proper notice were previously made in

conjunction with the Rule 60(b) Motion and there is no cogent

argument as to why the "new" evidence and arguments concerning

proper notice could not have been presented earlier.      Thus, we

conclude that the Circuit Court did not abuse its discretion in

denying the Motion for Reconsideration on this ground.

            Namahoe further argues that the Circuit Court abused

its discretion in denying reconsideration of the Order Denying

Rule 60(b) Motion based on the supreme court's decision in

Hungate, which was published the day before the hearing on the

Rule 60(b) Motion.    Namahoe argues that Hungate:    (1) raised the

issue of notice in foreclosure cases effectively to the level of

due process; (2) was instructive in its discussion concerning

whether a mortgagee's attorney can be held liable for the failure


                                  25
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


to comply with statutory requirements; and (3) effectively

contravened the Circuit Court's decision to deny Namahoe relief

under HRCP Rule 60(b)(3) on the basis of timeliness.

            As discussed above in conjunction with our analysis of

Namahoe's request for relief pursuant to HRCP Rule 60(b)(4),

Namahoe was personally served with, inter alia, the Summons and

Complaint and thereafter failed to appear before the Circuit

Court.    We have rejected Namahoe's argument that notice of this

foreclosure action was so infirm that it was inconsistent with

due process and rendered the Foreclosure Judgment void.      Hungate

is distinguishable.    Hungate involved an action for wrongful

foreclosure based on the failure to comply with statutory and

contractual (power of sale) requirements applicable to a notice

of sale (and subsequent notices regarding the postponement of the

sale) in the non-judicial foreclosure at issue in that case,

rather than an HRCP Rule 60(b) motion seeking to void a judgment

in a judicial foreclosure proceeding.     See Hungate, 139 Hawai#i

at 5-6, 9-10, 391 P.3d at 398-99, 402-03.      Hungate simply does

not address, directly or indirectly, the relief requested herein

pursuant to HRCP Rule 60(b)(4).

            Namahoe's second argument regarding the potential

liability of a mortgagee's attorney is equally misplaced in this

case.    There is no issue raised herein concerning potential

claims against Nutter's attorneys, Clay Chapman.




                                  26
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             Finally, we reject Namahoe's argument that Hungate

"effectively contravenes" the Circuit Court's decision to deny

relief pursuant to HRCP Rule 60(b)(3) on the basis of timeliness.

Here, we have concluded that the Circuit Court properly

determined that HRCP Rule 60(b)(3) relief was unavailable because

the Rule 60(b) Motion was filed well after the one-year limit;

and the Circuit Court did not preclude Namahoe from seeking

relief in the Wrongful Foreclosure Action, which is more akin to

the suit before the supreme court in Hungate.        Hungate did not

involve a request for relief pursuant to HRCP Rule 60(b)(3).

             We conclude that the Circuit Court did not abuse its

discretion in entering the Order Denying Motion for

Reconsideration.

V.      CONCLUSION

             For these reasons, we affirm:     (1) the Circuit Court's

April 5, 2017 Order Denying Rule 60(b) Motion; and (2) the

Circuit Court's June 9, 2017 Order Denying Motion for

Reconsideration.      All motions pending before the court in this




                                     27
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


appeal, including the Motion to Substitute, are dismissed as

moot.

          DATED: Honolulu, Hawai#i, March 28, 2022.

On the briefs:                         /s/ Lisa M. Ginoza
                                       Chief Judge
Rebecca A. Copeland, LLC,
for Defendant-Appellant.               /s/ Katherine G. Leonard
                                       Associate Judge
David J. Minkin,
Jesse J.T. Smith,                      /s/ Keith K. Hiraoka
(McCorriston Miller Mukai              Associate Judge
 MacKinnon LLP),
for Plaintiff-Appellee.




                                  28